          Case 2:20-cv-01293-MJP Document 12 Filed 02/11/21 Page 1 of 1




      UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE



      JACOB ADRIEN NELSON,                            JUDGMENT IN A CIVIL CASE

                            Plaintiff,                CASE NO. C20-1293-MJP
              v.

      KING COUNTY SHERIFF'S OFFICE,
      et al,

                            Defendants.


       Jury Verdict. This action came before the Court for a trial by jury. The issues have been
       tried and the jury has rendered its verdict.

X      Decision by Court. This action came to consideration before the Court. The issues have
       been considered and a decision has been rendered.

       THE COURT HAS ORDERED THAT

The Report and Recommendation is adopted and this matter is dismissed without prejudice for

failure to prosecute.

       Dated February 11, 2021.

                                              William M. McCool
                                              Clerk of Court

                                              Grant Cogswell
                                              Deputy Clerk
